Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “pistonare” should read –piston are--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a plurality of circle segments” and the claim also recites “only a first, second, third, and fourth circle segment. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 1, the limitation “do not comprise any inflection point” is indefinite. It is unclear as a relative direction has not been established to “inflect” from the claim only defines general segments.
Regarding claim 1, the limitation “at least two of the circle segments are based on different definite radii and positioned at directly opposite sides of the D-shape perimeter from each other” followed by “wherein the first and second circle segments are based on different radii” no antecedent basis has been established for “the first and second circle segments being the “at least two” and it is unclear if the limitations are the same or different. For examination purposes they are the same “at least two” segments.
Regarding claim 2, the limitation “the first circle segment adjacent the separation wall” lacks antecedent basis in the claims. 
Regarding claim 4, the limitation “the compartment” is indefinite. It is unclear as two compartments were recited prior and does not indicate if for each respective compartment. For examination purposes it is construed as with in the outer shell. As such is a single compartment.
Regarding claim 5, the limitation “sharp edges” is indefinite. It is unclear what is encompassed by “sharp”.
Regarding claim 5, the preamble of the claim is indefinite. It is unclear if “A cartridge/The cartridge” is the combination device or if such would be a system, a syringe, or etc. The claim is generally narrative and it is unclear what is encompassed therein.
Regarding claim 7, the claim as a whole is indefinite it is unclear it is unclear what is encompassed by the joints to “coincide”.
Regarding claim 8, the limitation “only a first, second, third, and fourth circle segment” is indefinite. It is unclear if such are the “plurality of circle segments only” or not. For examination purposes they are construed to be the same.
Regarding claim 8, the limitation “at least two of the circle segments are based on different definite radii and positioned at directly opposite sides of the D-shape perimeter from each other” in claim 5 followed by “wherein the first and second circle segments are based on different radii” in claim 8 no antecedent basis has been established for “the first and second circle segments being the “at least two” it is unclear if the limitations are the same or different. For examination purposes they are the same “at least two” segments.
Regarding claim 10, the claim as a whole is indefinite. The claim states that the sealing lip forms the D-shape of the piston. However, such has been previously defined to be based on the circle segments. Applicant should clarify if the D-shape perimeter is the same or different as previously defined. The examiner construes that the sealing lip forms a corresponding D-shape perimeter around the previously established D-shape perimeter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miczka (US 4,801,046) in view of Beaver (US 5,702,033).
Regarding claims 1-4, Miczka discloses a cartridge for storing and dispensing a two-component material in FIG. 1-4, comprising: two compartments (5/6) each extending within the cartridge (1), each compartment having a compartment cross section that defines a generally D-shape perimeter (FIG. 2 shows the d shape cross section), wherein the D-shape perimeter is defined by a plurality of circle segments (see figure below), each circle segment of the plurality of circle segments of the plurality of circle segments having a definite radius (as shown to be curved) so the D- shape perimeter, and wherein at least two of the circle segments are based on different definite radii and positioned at directly opposite sides of the D- shape perimeter from each other (see figure below, sections 1 and 2 have different curvature radii); outer shell (2) having a cylindrical outer shape (shown in FIG. 1), wherein the two compartments with the D- shapes are arranged in a mirrored fashion relative to each other within the outer shell (as shown in FIG. 2); wherein the d-shape perimeter of the two compartments cross-section is defined by only a first, second, third, and fourth circle segments , and wherein the first and second circle segments are based on different radii, each of the first and second circle segments having a first and second end (shown at defined lines below), and the first ends of the first and second circle segments join with the third circle segment and the second ends of the first and second circle segments join with the fourth circle segment to form the D-shape perimeter (see figure below); wherein the circle segments join each other at their ends such that all circle segments together form a closed line (as shown below) defining the D-shape perimeter of the compartment cross section; and wherein the closed line formed of the first, second, third and fourth circle segment do not comprise any inflection point (see figure below); (claim 2) wherein the first circle segment adjacent the separation wall is based on a different radius than the third circle segment adjacent an outer wall of the compartment (the first and third segments below have different radii); (claim 3) wherein the third and the fourth circle segments are based on the same radius (see figure below), which is smaller than the radius of each of the first and second circle segments (see figure below); (claim 4) further comprising at a front portion an outlet (19/20) for each of the compartments for extruding one of the two components from the cartridge and a rear portion opposite the front portion, wherein the rear portion is configured to receive a piston (9) within the compartment (construed as the outer shell 2).

    PNG
    media_image1.png
    476
    609
    media_image1.png
    Greyscale

Miczka fails to teach a separation wall, wherein the two compartments are separated from each other by the separation wall; with the separation wall between the two compartments.
However, Beaver teaches a separation wall (77) which is curved circle segment and separates two compartments (22/23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Miczka, by requiring a separation wall, wherein the two compartments are separated from each other by the separation wall; with the separation wall between the two compartments, as taught by Beaver, for the purpose of providing a support to apply force of the compartment against to assist in dispensing from each respective compartment.
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/17/2022